Citation Nr: 0833258	
Decision Date: 09/29/08    Archive Date: 10/07/08

DOCKET NO.  07-08 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disability, and if so, entitlement to service connection 
for the same.

2.  Entitlement to service connection for pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1952 to 
January 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied entitlement to the benefits 
currently sought on appeal.

The veteran appeared before the undersigned Veterans Law 
Judge for a Travel Board hearing in Montgomery in August 2008 
to present testimony on the issues on appeal.  The hearing 
transcript has been associated with the claims file.

The merits of the issue of entitlement to service connection 
for a back disability are addressed in the REMAND portion of 
the decision below.  That issue is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection was denied for a back disability by 
rating decision in March 1954.  The veteran did not appeal 
that decision.

2.  Evidence submitted since March 1954 is new, relates to a 
fact necessary to substantiate the claim for service 
connection a back disability, and raises a reasonable 
possibility of substantiating the claim.

3.  The veteran's pes planus was noted on entry into service 
and was not aggravated by his service.  


CONCLUSIONS OF LAW

1.  The March 1954 rating decision is final.  38 U.S.C. § 709 
(1952); Veterans Regulation No. 2(a), Part II, Par. III; 
Department of Veterans Affairs Regulation 1008.

2.  New and material evidence has been submitted regarding 
the veteran's claim of entitlement to service connection for 
a back disability; therefore, the claim is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).

3.  Pes planus was not incurred or aggravated in the 
veteran's active duty service.  38 U.S.C.A. §§ 1101, 1110, 
1111, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.306 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Regarding the veteran's back disability claim, as will be 
fully discussed below, sufficient evidence has been submitted 
to reopen the previously denied claim of service connection.  
As such, a full discussion of whether VA met these duties 
with respect to reopening this claim is not needed.  

Referable to the veteran's pes planus claim, in 
correspondence dated in March 2004, the agency of original 
jurisdiction (AOJ) notified the veteran under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2007).  
Specifically, the notice informed the veteran of information 
and evidence necessary to substantiate the claim for service 
connection and of the relative burdens of VA and the veteran, 
relating the information and evidence that VA would seek to 
provide and that which he was expected to provide.  Although 
the veteran has not received notice regarding the initial 
disability ratings or effective dates, as service connection 
is denied, any question as to these issues is moot, and there 
can be no failure to notify prejudice to the veteran.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service treatment records have been associated with 
the claims file.  All identified and available post-service 
treatment records have been secured.  

The veteran has not been medically evaluated, nor has a 
medical opinion been sought, in conjunction with his pes 
planus claim.  However, one is not required in this case.  VA 
is required to seek a medical examination and opinion if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains competent lay or medical evidence of a current 
disability, establishes that the veteran suffered an event, 
injury or disease in service, and indicates that the current 
disability may be associated with the in-service event, 
injury or disease.  38 C.F.R. § 3.159(c)(4) (2007).  

Here, the current medical evidence establishes that the 
veteran has bilateral pes planus, though without formal 
treatment.  See private chiropractic date, undated, listing 
diagnoses.  The veteran's service medical records confirm 
that he entered service with pes planus.  The question, 
therefore, remains whether the evidence indicates that the 
foot disorder may have been aggravated by his service.  

The veteran did not receive any treatment in service for his 
pes planus.  The evidence immediately following his 
separation does not confirm any complaints referable to his 
feet.  Nor do the current medical records show that he 
receives treatment for pes planus.  In all, the evidence does 
not suggest that there was any aggravation of the veteran's 
preexisting foot disorder.  Therefore, a medical examination 
and opinion are not required.  The duty to assist has been 
fulfilled.

New and Material Evidence

The veteran seeks service connection for a back disability, 
which he contends is the result of a fall in service while 
working in a warehouse in Alaska.  This claim was denied by 
rating decision in March 1954, because the service treatment 
records did not show a diagnosis of a back disorder, and 
because there was no back disability found on examination 
immediately following service.  Of record at the time of the 
denial were the veteran's service treatment records and a 
February 1954 VA examination.  The veteran did not appeal the 
decision.  As such, the March 1954 rating decision became 
final.  38 U.S.C. § 709 (1952); Veterans Regulation No. 2(a), 
Part II, Par. III; Department of Veterans Affairs Regulation 
1008.

Once a decision becomes final, new and material evidence is 
required to reopen the claim which was denied.  38 U.S.C.A. 
§ 5108 provides that "if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."
"New" evidence is existing evidence not previously 
submitted to agency decisionmakers.  "Material" evidence is 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  "New and material 
evidence" can neither be cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2007).

As a jurisdictional matter, regardless of the RO's decision 
on reopening, the Board must first determine whether new and 
material evidence has been submitted, prior to deciding the 
issue on the merits.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001) (reopening after a prior unappealed RO 
denial); Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed 
to comply with its own regulations by ignoring issue of 
whether any new and material evidence had been submitted to 
reopen the veteran's previously and finally denied claims).  

In conjunction with his claim to reopen, the veteran 
submitted private chiropractic treatment records showing 
treatment for an on-going back disability.  Accompanying 
these records was a February 2004 opinion offered by the 
veteran's treating chiropractor.  He recounted the veteran's 
contentions of the in-service fall, as well as the veteran's 
post-service occupation.  The chiropractor stated that the 
veteran "apparently suffered a soft tissue strain/sprain 
injury as a result of the August 1953 trauma, resulting in 
joint dysfunction and soft tissue injury."  He then 
explained his belief that the veteran's soft tissues have 
been permanently weakened due to the service injury, causing 
lasting pain and spasms.

These records and the opinion are new in that they were not 
previously before agency decision makers.  Also, they are 
material, as they relate to facts necessary to substantiate 
the claim, that is, a current disability that may be related 
to his service.  Presuming its credibility for the limited 
purpose of ascertaining its materiality, the opinion also 
raises a reasonable possibility of substantiating the claim.  
See Justus v. Principi, 3 Vet. App. 510, 512 (1992).  In 
particular, it tends to associate the veteran's current low 
back strain to his in-service accident.  As new and material 
evidence has been submitted, the claim is reopened.  The 
merits of the claim are discussed below in the Remand portion 
of the decision, as further development is required prior to 
full appellate review.

Service Connection

The veteran seeks service connection for pes planus, which he 
contends was present during service and therefore warrants 
disability compensation.  In his hearing before the 
undersigned in August 2008, the veteran further indicated his 
belief that he was transferred to quartermaster duties after 
eight weeks of basic infantry training due to his feet.  He 
also reported using arch supports currently for the disorder. 

In order to establish direct service connection, three 
elements must be established.  There must be medical evidence 
of a current disability; medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the current disability.  See 38 C.F.R. § 3.303 (2007); see 
also Hickson v. West, 12 Vet. App. 247, 253 (1999).

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects noted at the time of the examination, acceptance 
and enrollment.  38 U.S.C.A. §§ 1111, 1137; see also, Wagner 
v. Principi, 370 F.3d 1089 (Fed. Cir., 2004).  If the 
government fails to rebut the presumption of soundness under 
section 1111, the veteran's claim is one for service 
connection rather than for service-connected aggravation.  
Id. 

In this case, the veteran's two induction physicals, in March 
1951 and February 1952, both note second degree pes planus 
which was not disqualifying.  Because the disability was 
noted at entry, the presumption of soundness does not apply.  
The claim is one for service-connected aggravation.

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306 (2007); Green v. Derwinski, 1 Vet. App. 320 
(1991).  Clear and unmistakable evidence (obvious or 
manifest) is required to rebut the presumption of aggravation 
where the pre-service disability underwent an increase in 
severity during service.  This includes medical facts and 
principles which may be considered to determine whether the 
increase is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R.  
§ 3.306 (2007).

The veteran's service treatment records, to include his 
September 1953 separation examination, are negative for 
complaint or treatment of the veteran's pes planus.  They do 
not show that the military supplied arch supports or other 
orthotics for the veteran during service.  In his hearing at 
the RO in November 2006, he testified that he did not in fact 
seek treatment for the disorder in service at any time.  

Immediately following service, the veteran underwent a VA 
examination for various orthopedic complaints.  The February 
1954 report is of record and notably shows that the veteran 
presented without complaints referable to his feet.  Instead, 
his pain was in his back and hips.  Examination showed that 
the veteran could stand on his toes, heels, and squat on his 
toes, all without problem or pain.  

Given the veteran's lack of complaint or treatment in service 
for pes planus, coupled with the examination directly after 
his separation that revealed no complaints referable to the 
feet, there is no evidence supporting a finding that his 
preexisting pes planus was aggravated during service.  It 
appears to have undergone no increase in severity.  

With respect to the veteran's speculation as to why he was 
transferred to quartermaster duties, while the veteran is 
competent to testify as to his symptoms, he is not competent 
to render medical opinions on aggravation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Weighing against 
this proposition is the veteran's own testimony that he did 
not speak up about any foot problem during service.  
Regardless, the medical evidence available concurrent to the 
veteran's service period from 1952 to 1954 is more probative 
on the issue of aggravation than his current statements 
regarding the severity of his foot disorder nearly fifty-five 
years after the fact.  That evidence confirms no complaint 
referable to his feet. 

Also of note, the more recent VA outpatient clinical records 
in the file, dated from May 2004 to November 2006, are silent 
for complaint, treatment, or diagnosis of any foot disorder.  
Private chiropractic treatment records dated from March 1987 
to February 2004 remain silent for treatment as well, though 
on one undated occasion, the diagnosis of bilateral pes 
planus was noted on a list of the veteran's current 
diagnoses.  Such lack of treatment is not indicative of an 
aggravated foot problem. 

In sum, the preponderance of the evidence is against a 
finding that the veteran's pes planus was aggravated by his 
service.  He received no treatment during service, nor any 
treatment immediately thereafter.  His current treatment is 
limited to the wearing of arch supports.  The benefit of the 
doubt provision does not apply.  Service connection for pes 
planus is not warranted.


ORDER

New and material evidence having been received, the 
application to reopen the claim for service connection for a 
back disability is granted.

Entitlement to service connection for pes planus is denied.


REMAND

The veteran seeks service connection for a back disability 
which he contends is the result of a fall he experienced 
while working in a warehouse in service while stationed in 
Alaska.  A February 2004 opinion rendered by a private 
chiropractor tends to associate the veteran's current back 
pain and spasms, generally listed as back strain/sprain, with 
this in-service event.  Although the opinion speculates as to 
nature of the in-service injury, referring to a "soft tissue 
strain/sprain injury as a result of the August 1953 trauma," 
it is clear that the chiropractor did not have access to the 
veteran's service treatment records, as he stated his belief 
that they were lost.  On the contrary, records of the in-
service injury are associated with the claims file and reveal 
that in August 1953, the veteran reported to sick call for an 
unspecified injury to his back and leg.  An x-ray of the 
lumbosacral spine was taken and revealed no evidence of a 
fracture.  Follow-up treatment in September 1953 showed 
tenderness over the left lumbar muscles.  No further 
treatment was noted.

The chiropractor also speaks of the veteran's pre-service 
history of no injury and a post-service occupation as a 
coffee taster; however, he does not make mention of the 
veteran's 1994 motor vehicle accident, nor of any other 
possible intercurrent causes which are noted in the treatment 
records from 1987 forward. 

As the February 2004 opinion suggests a nexus but is too 
lacking in specificity to support a decision on the merits, a 
remand is required to determine the exact nature and etiology 
of any current low back disability diagnosed.  38 C.F.R. 
§ 3.159(c)(4) (2007); McLendon v. Nicholson, 20 Vet. App. 79, 
83 (2006).

During the pendency of the appeal, the notice requirements 
under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2007) have 
been interpreted to apply to all aspects of service 
connection claims, to include the initial disability rating 
and effective date elements of the claims.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Corrective notice should be sent to the veteran to so comply. 

While the further delay of this case is regrettable, due 
process considerations require such action.  Accordingly, the 
case is REMANDED to the AMC for the following action:

1.  Notify the veteran of the information 
and evidence necessary to substantiate his 
claim for service connection for a back 
disability, to include the rating criteria 
by which a disability granted service 
connection will be evaluated and how the 
effective date of that grant will be 
assigned.

2.  Schedule the veteran for a VA 
examination to determine the nature and 
etiology of any low back disorder 
diagnosed.  The claims file must be 
reviewed in conjunction with the 
examination.  All testing deemed necessary 
must be conducted and the results reported 
in detail.  Based on a review of the file 
and the examination of the veteran, the 
examiner is asked to render an opinion as 
to whether it is at least as likely as not 
that any currently diagnosed back disorder 
is medically related to the veteran's in-
service (August 1953) accident involving 
his back.  Attention is invited to the 
tabbed service treatment records, the 
post-service chiropractic treatment 
records, and the February 2004 private 
opinion suggesting a nexus.  A rationale 
for any opinion offered is requested.

The examiner is reminded that the term 
"as likely as not" does not mean "within 
the realm of medical possibility," but 
rather that the evidence of record is so 
evenly divided that, in the examiner's 
expert opinion, it is as medically sound 
to find in favor of the proposition as it 
is to find against it.

3.  Thereafter, readjudicate the issue on 
appeal.  If the determination remains 
unfavorable to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of 
the case.  The veteran and his 
representative should be afforded the 
applicable time period in which to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
J. A. MARKEY	
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


